Citation Nr: 1421837	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a broken nose (claimed as a sleep disorder).

2.  Entitlement to service connection for throat cancer, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for residuals of a left foot laceration.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

6. Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a cervical spine surgery.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an untimely diagnosis of vocal cord cancer and residuals of vocal cord cancer surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976 and from January 1979 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran's claims have been variously characterized prior to reaching the Board.  The Board finds, however, that the issues on appeal are best characterized as shown above.

In addition to the paper claims files, the Veteran also has electronic records in Virtual VA and VBMS.  The Board has reviewed both the paper and electronic records in conjunction with rendering this decision.

The Veteran and his spouse appeared and testified at a personal hearing in February 2012 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the record.

The United States Court of Appeals for Veterans Claims (Court) has determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, he is seeking service connection any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, although the Veteran requested service connection for posttraumatic stress disorder (PTSD), depression, mood swings, and anxiety, the Board will address the issue as presented on the title page.  

This appeal was previously before the Board in August 2013.  The Board decided several issues, and remanded those issues currently on appeal for additional development.  The claims were remanded so that the Veteran could receive corrective notice, treatment records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record is against a finding that the Veteran suffered a broken nose in service, and thus any residuals of a broken nose are not etiologically related to an injury or event in service.

2.  The preponderance of the competent and credible evidence of record is against a finding that the Veteran suffered a laceration to his left foot in service, and thus any residuals of a left foot laceration are not etiologically related to an injury or event in service.

3.  Throat cancer was not first manifested during active duty or within one year of the Veteran's separation from service, and the preponderance of the evidence is against a finding that the current disability is related to military service, to include alleged herbicide exposure therein.

4.  The preponderance of the competent and credible evidence of record is against a finding that the Veteran has an acquired psychiatric disorder as a result of his service or a service-connected disorder.

5.  The evidence of record is against a finding that the Veteran developed hypertension as a result of his service or a service-connected disorder.

6.  The evidence of record is against a finding that the Veteran has additional disability as a result of his cervical spine surgery.

7.  The preponderance of the competent and credible evidence of record shows that the Veteran's additional disabilities/post-operative complication from his throat/vocal cord cancer resulting from VA treatment were not due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers, nor the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A broken nose was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A left foot laceration was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Throat cancer was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  An acquired psychiatric disorder was not incurred in or aggravated by the Veteran's active duty service, nor is it due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

5.  Hypertension was not incurred in or aggravated by the Veteran's active duty service, nor is it due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

6.  The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are not met for the residuals of cervical spine surgery.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2013).

7.  The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are not met for the residuals of vocal cord cancer surgery.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, the Veteran received 38 C.F.R. § 3.159(b) notice in May 2007 and June 2008 letters.  The May 2007 and June 2008 notices were issued prior to the appealed September 2008 rating decision.  In the letters, the Veteran was also notified of VA's practices in assigning disability evaluations and effective dates for service-connected disabilities pursuant to Dingess/Hartman.  The June 2008 letter provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for compensation benefits under 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.

There are accordingly no deficiencies of notification in this case, nor has the Veteran argued otherwise.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA, private and service treatment records concerning the claimed disabilities have been obtained to the extent possible, and there is no indication of additional relevant treatment records concerning this disability.  Additionally, Social Security Administration (SSA) records have been obtained and reviewed in conjunction with these claims.  As such, the RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran. 

The Veteran was provided with examinations regarding his service connection and 38 U.S.C.A. § 1151 claims in 2013.  The medical opinions are adequate as they considered the evidence of record, noted pertinent history and all findings necessary for proper a determination in the matter, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes.

The Board also observes that the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ), during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. §  3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § .303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including psychoses and malignant tumors, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307 , 3.309. 

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308  -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374   (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Broken nose and Left foot laceration

In March 2007, the Veteran filed a claim for bilateral foot conditions.  He stated that he believed his conditions started in boot camp and have been ongoing since.  Notably, in August 1995 the Veteran filed a claim for residuals of an infected right foot from 1973.  A March 1996 rating decision initially denied his claim for residuals of a right foot laceration.  In the recent August 2013 Board decision, the Board denied the Veteran's claim to reopen a claim of entitlement to service connection for residuals of a right foot laceration.

Additionally, in March 2007, the Veteran requested service connection for a broken nose, and a sleep disorder secondary to his broken nose.  These claims have been combined as "residuals of a broken nose" for the purposes of this appeal.  The Veteran reported that during boot camp training he was "doing pugile stick fighting when [he] was struck with a pugile stick of which broke [his] nose."  He stated that as a result of his in-service broken nose, he has had ongoing breathing problems.  He indicated that his sleep disorder was directly related to his broken nose and his posttraumatic stress disorder (PTSD).

In a June 2007 statement, the Veteran reported seeking VA treatment for breathing problems beginning in 1997.  He stated that in 1998 he was diagnosed with an "improperly healed broken nose" and was scheduled for surgery.  However, while addressing the Veteran's surgery for his previously broken nose, the Veteran was diagnosed with "deteriorating discs" in his neck and his nose surgery was postponed.

In September 2007, the Veteran provided a letter, where he stated that his nose was injured during "hand-to-hand combat training (Puggle Stick Fighting)."  He stated that his drill instructor reset his nose after it was injured.  He did not go to sick call because "back in those days your did not just go to sick call for a bloody nose or scratch."  He stated that after boot camp it was hard for him to breathe right from his nose, but that he "overcame and adapted to the situation."  He stated that over the years after his military service that he has never been able to breathe right through his nose.  He stated that in 1988 or 1989, just prior to his neck surgery, he went to an ENT clinic at the Cincinnati VA where he was told he had a broken nose at some point in life, and he reported this boot camp injury.  He stated he was scheduled for surgery to correct his nose, but that his cervical spine disorder was discovered, and he was never rescheduled for his nose surgery.  He stated that the Chillicothe VA prescribed nasal sprays, but has done "nothing to alleviate breathing problem ever again."

Service treatment records from 1974 note the Veteran had some skin problems in service.  In March 1974, the Veteran complained of a corn on the little tow of his right foot.  He was advised to scrap the area.  He returned a week later complaining of a laceration to his foot.  He was also noted to have an infected area on the top of his right foot.  The following day he reported for a dressing change on his right foot.  Two days later, the wound on the top of his right foot was noted to be healing.  A complete review of his service treatment records does not reveal a diagnosis of or complaint involving a broken or bloody nose.  The Veteran was treated for cold symptoms on occasion.  On his January 1979 reported of medical history, the Veteran denied a history of foot trouble, ear nose and throat trouble, shortness of breath, and broken bones.  He reported he was in good health.  On physical evaluation, he was noted to have a normal nose examination, and normal feet examination.  He was noted to have scars and tattoos of his arms and shoulders.  In October 1982, the Veteran reported a medical history of knee and foot trouble, but explained that he had right knee swelling and pain, and locking for two days, but he denied an injury.  He again noted that he had no medical history of nose problems or broken bones.  On physical evaluation he was noted to have a normal examination of the nose and feet. 

In 1995, the Veteran complained of a painful corn on his right foot, and had surgery.  He stated in June 1995, that he was not having the same problem on his left foot.  While he had surgery on his right foot, he did not undergo surgery on his left foot.  In 1998, the Veteran had a VA General Medical examination, and was diagnosed with "slight abnormalities in both of his fifth toes, little toes on both feet, causing callous development and hammer toe formation.  One toe has been treated with surgery, the other toe has not been."

April 1997 x-rays of the Veteran's sinuses showed well-developed and well-aerated sinuses with "no evidence of opacification, air fluid levels or bone destruction"  He was noted to have normal paranasal sinuses.

In February 2000, the Veteran had an ear, nose and throat (ENT) evaluation.  He was negative for rhinorrhea or sinus congestion.  In November 2000, the Veteran was noted to have a history of a deviated septum.  

In September 2002, he reported a history of insomnia, which was helped by the medication Clonazepam.  He was assessed with "anxiety/insomnia."  

A June 2005 x-ray noted the Veteran's complain of sharp pain to the left plantar mid foot for the past three months.  He was noted to have no bone deformity or joint abnormality.  His soft tissues also appeared normal.

In October 2006, the Veteran was diagnosed with chronic sinusitis secondary to allergies.  It was noted that Claritin was not working for the Veteran, so he was also given a prescription for a nasal spray.  He was sent for x-rays, which showed that his paranasal sinuses were well-developed and aerated.  The nasal septum was midline and turbinates were unremarkable.  He was again noted to have normal paranasal sinuses.  In November 2006, he had a CT of his sinuses which showed a 7 mm mucous retention cyst v. polyp in the anterior/superior aspect of the right maxillary sinus.  Otherwise the CT of the Veteran's sinuses was unremarkable.  

In January 2007, he was noted to have a history of chronic sinusitis with a "small polyp v. cyst" seen on sinus x-rays

In April 2008, the Veteran was afforded a VA feet examination.  On physical examination he was noted to have a corn or hyperkerototic area or callus on the surface of his left fifth toe.  He was diagnosed with bilateral fifth hammer toes, "which have largely resolved on their own."

In March 2009, the Veteran denied a history of sleep apnea.  In May 2009, the Veteran reported a 30+ year history of smoking two packs of cigarettes per day.  He was noted to have throat cancer, and to know the risks of continued smoking; however, he did not want to quit, as it was "part of him now."  

In August 2013, the Board remanded the claims so that the Veteran could be afforded VA examinations in conjunction with his claims.

In November 2013, the Veteran was afforded several VA examinations.  During a scars examination, the Veteran reported that in 1974 he was wearing flip-flops and his foot was cut with a piece of tin.  He stated he was then evaluated for the laceration and was treated for an infection for a number of days.  The examiner noted the Veteran had a superficial non-linear scar on the left foot posterior that measured 1.5 x 1.0 cms.  The examiner provided a positive nexus opinion.  He noted that the scar was at least as likely from the left foot laceration in service due to the exam revealing a scar and "evidence in the service treatment records that supports a left foot laceration in 1974."  In a December 2013 addendum, completed by a VA physician, a negative opinion for the Veteran's left foot laceration was provided.  The examiner noted that the Veteran was seen in March 1974 for a a corn on his right foot.  He was subsequently seen for a laceration to the foot, and was noted to have an infected area on the top of the "bilateral feet."  The examiner noted that the documentation was unclear if the right foot or both feet were being treated with dressing changes.  The examiner noted that the treatment (cleaned with water, and treated with bacitracin and sterile pads) indicated that this was a "minor self-limited condition."

The Board notes that the November and December 2013 opinions are both slightly incorrect.  The handwriting in the service treatment records is difficult to read.  And indeed, the statement "laceration...foot" is either missing a descriptor of right or left or it is simply illegible.  However, the subsequent treatment records only refer to the right foot.  The December 2013 VA examiner noted that the Veteran had bilateral feet infections; however, the "B" indicating bilateral is really an "R" indicating right.  This is proved by the use of the word foot to describe the dressing that is changed and the "foot" being soaked in the following record.  Generally, the Board would consider these opinions in general equipoise and grant the Veteran's left foot scar; however, here, the Veteran has presented statements to the VA that it was both is right foot and his left foot.  His right foot claim was made in the 1990s and denied.  As such, his statements regarding the injury to his foot cannot be considered credible as he does not appear to remember.  Additionally, as noted by the December 2013 examiner, the Veteran's treatment was mild, and he denied any ongoing problems with his feet in subsequent service treatment.

Regarding the Veteran's claim for residuals of a broken nose, the Board again finds the Veteran's statements regarding the onset of his broken nose to be less than credible.  The Veteran has argued that he broke his nose during basic training, but that because he was a Marine, he brushed off the injury and did not seek treatment for it, because soldier did not seek treatment for "every little injury" in service.  A review of his service treatment records shows that he indeed did not seek treatment for a broken nose in service.  However, the Veteran sought treatment for numerous other complaints, injuries and illnesses-from a painful knee, a corn on the right toe, cold symptoms, bumps on his neck. a hand wound, etc.  The Veteran also reported his injuries during his history of medical problems during his separation and enlistment evaluations.  Although the Veteran reported numerous other injuries and illnesses during his years in service, he did not report his broken nose.  The evidence shows that the Veteran currently has a deviated septum, but the Board finds that there is no credible evidence the Veteran sustained a broken nose in service.

As there is no evidence of a laceration of the left foot or a broken nose in service, and the Veteran's statements regarding the service-incurrence of these injuries is not considered credible, the Board finds that entitlement to service connection for residuals of a laceration of the left foot and residuals of a broken nose are not warranted.

Throat Cancer/Acquired Psychiatric Disorder/Hypertension

The Veteran argues that he developed throat cancer as a result of exposure to Agent Orange during service in the Republic of Vietnam.  Similarly, he has argued that he developed PTSD as a result of stressors he incurred during his service in the Republic of Vietnam.

Service records reveal that the Veteran was diagnosed with squamous cell carcinoma of the right vocal cord in February 2007.  He has also been diagnosed with depressive disorder (May 2008), PTSD (March 2008), and a mood disorder (April 2008) by VA healthcare providers.

In May 2008, the Veteran reported the traumas of "witnessing boys burning in a fire" during service, "exposed to dead bodies" as a volunteer firefighter, and learning he had cancer.

In an undated statement, the Veteran reported that from May to December 1971 he was stationed near an Army base in Saigon.  He was "attached to a special med/vac amphibian unit."  He would "travel up north" on missions to "pickup dead servicemen."  He stated he had to identify the dead men and put them into body bags.  He would also put them into caskets to be sent home.  He stated that when he served aboard the USS Nashville, the ship was surrounded by a Russian blockade off the coast of Vietnam.  Somehow, "13 troops were killed when they were shot in a helicopter near Cambodia."  

In April 2010, the Veteran's brother and sister both provided letters that the Veteran served in the Republic of Vietnam.  The Veteran's sister stated that four of her brothers served during the Vietnam era, including the Veteran.  She noted that she did not know his exact location during service, but that her mother received letters from Vietnam.  She also stated that the Veteran reported that he would go on shore to Vietnam to collect the dead bodies of soldier to be brought back to the United States.  She stated that the war changed her brother.  She stated that his service in Vietnam should be a part of his record.  The Veteran's brother provided a statement that he had seen his brother's DD 214 and that the DD 214 showed that his brother served in Vietnam.  "To the best of my knowledge, [the Veteran] was and did serve in Vietnam, during the period stated in his files."

The law provides a presumption of service connection for certain diseases, including respiratory cancers (although not specifically vocal cord cancer), which become manifest after separation from service in veterans who served in the Republic of Vietnam during the period from January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to require a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

In June 2007, Personnel Information Exchange System (PIES) requests reported that there was no evidence the Veteran had service in the Republic of Vietnam during his period of service from 1972 to 1976 or from 1979 to 1983.  Reviews of his DD 214s for both periods of service also do not show that he had service in the Republic of Vietnam.  Service personnel records were obtained and reviewed.  The record does show that the Veteran served aboard the USS Nashville, but does not show that the Veteran served in the Republic of Vietnam.

In November 2013, the Veteran was afforded a VA mental health examination.  He was assessed with "rule out mood disorder due to general medical condition (cancer)."  The examiner noted that the Veteran reported to VA mental health workers in 2008 that he had "three tours" in Vietnam between 1972 and 1976.  The examiner noted that the Veteran's service personnel records showed he served on the USS Nashville from 1973 to 1974, and the examiner provided the history for the ship.  The ship traveled from Virginia to Spain, Crete, Italy, Greece, Sardinia, and back to Virginia.  The examiner noted that "contrary to any written documentation, the Veteran today insisted he was in Vietnam in 1971 as part of a 'Special Naval Support' where he drove track vehicles and where he saw another truck his a land mine."  He then reported that when he was stationed in Korea, he was onboard a helicopter that saw 13 enemy attempting to cross the demilitarized zone (DMZ) and they were shot by US ground soldiers.  He stated that his helicopter was in the air as support but that they did not have to do anything.  The examiner noted that Criterion A for PTSD was not conceded as his service in Vietnam was not credible.  The examiner noted that even if the Veteran's stressors were real, he did not meet the other criteria for PTSD because of "obvious discontinuity of report of symptoms."  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)
 
Here, the Board does not find the Veteran's statements regarding his "three tours" of service in Vietnam to be credible.  The Board does not find his statements regarding the trauma from transporting dead bodies, seeing men burn in a fire, or being attacked by the Russians to be credible.  His statements are simply not supported by his record.  His DD 214s, personnel records, and even his service treatment records (mostly stamped in North Carolina or California) do not support that he was ever in the Republic of Vietnam.  The PIES system was similarly unable to confirm his service in the Republic of Vietnam.  Although the Veteran's brother and sister both confirm that he served in the Republic of Vietnam, this is based upon his statements.  His brother has indicated that his service in the Republic of Vietnam is listed on his DD 214; however, a review of his DD 214s does not reveal this to be true.  If the Veteran had a DD 214 which corroborated his service in the Republic of Vietnam, then he should have presented it as evidence.

Regarding the Veteran's claim of entitlement to service connection for throat (right vocal cord) cancer, the Board finds that the competent and credible evidence is against his claim.  The December 2013 VA examiner found that it was less likely than not that the Veteran's throat cancer was due to his service because there was no evidence that the Veteran was ever in Vietnam or exposed to Agent Orange.  The examiner did note that the Veteran's squamous cell carcinoma of the vocal cord area of the larynx or glottis would be considered a respiratory cancer under the presumptive language.  However, the examiner cited medical literature that "tobacco and alcohol use are the two primary risk factor for cancer of the larynx...whereas tobacco use is strongly associated with glottis carcinoma."  The examiner indicated that the Veteran's vocal cord cancer was a result of his tobacco and alcohol use.  Additional VA treatment records indicated that the Veteran's smoking was associated with his vocal cord cancer, and he was repeatedly counseled to quit smoking, although he continued to do so even after his cancer diagnosis and surgery.  As the evidence does not support that the Veteran served in the Republic of Vietnam, presumptive service connection for his vocal cord cancer is not warranted.  VA examiners and treatment providers have also found that direct service connection is not warranted, because the Veteran's vocal cord cancer was likely a result of his tobacco and alcohol use.  Based on the above evidence, the Board finds that entitlement to service connection for throat (right vocal cord) cancer is not warranted.

Regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board finds the credible and competent evidence is against the Veteran's claim.  In June 2008, the Veteran reported that he was depressed because of his diagnosed throat cancer.  In April 2008, the Veteran was diagnosed with a mood disorder due to his medical condition (cancer).  In May 2008, the Veteran was noted to have depressive disorder due to multiple traumas, including his reported service traumas and his health (cancer).  During his November 2013 examination, the examiner noted the Veteran's statements regarding his in-service traumas were not credible.  Indeed, the examiner provided evidence that the Veteran's stressor of the USS Nashville being surrounded off the cost of Vietnam was also impossible, as when the Veteran was onboard the USS Nashville the ship was off the costs of Spain, Italy, Greece, Crete and Sardinia.  The Board also notes that the Veteran has elaborated his service with additional stressors as the claims have been in appeal.  He did not initially report that he saw a truck his a land mine, and he did not initially report that he saw "enemies" shot along the DMZ in Korea.  Given that the Veteran's other reported stressors have been found to be untrue, the Board continues to find these other (later-reported) stressors to be not credible.  The Veteran does not have a diagnosis of a psychiatric disorder which has been etiologically related to his service.  His lay opinion that his psychiatric disorder is due to his service is not credible.  The Veteran has been diagnosed with a psychiatric disorder (mood disorder) that has been noted to be likely due to his diagnosis with cancer.  As the Veteran's vocal cord cancer has not been service-connected, secondary service connection for a psychiatric disorder is also not warranted.  Based on the foregoing, the Board finds that entitlement to service connection for an acquired psychiatric disorder is not warranted.

On his March 2007, the Veteran stated that it was his belief that he had hypertension as "a direct result of [his] PTSD."

VA treatment records reveal that the Veteran has a diagnosis of hypertension.  

Service treatment records show that during his enlistment evaluation in February 1972 the Veteran's blood pressure was 110/60.  On his January 1979 enlistment evaluation his blood pressure was 136/84.  And on his October 1982 separation examination his blood pressure was 127/79.  

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note 1.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  

In November 2013, the Veteran was afforded a VA hypertension examination.  After review of the record, interview, and physical examination of the Veteran, the examiner noted that the Veteran's hypertension was less likely than not related to service due to the fact that he was not diagnosed with hypertension until 1999. There was also no documentation to support blood pressure issues in service.

There is no indication that the Veteran had hypertension during his periods of service.  Additionally, there are no medical records within one year of his discharge from service, so it is not apparent that the Veteran developed hypertension to a compensable degree within that year after separation.  The 2013 VA examiner also provided a negative nexus opinion between the Veteran's currently diagnosed hypertension and his service.  As such the evidence is against presumptive and direct service connection for hypertension.  

The Veteran was claiming secondary service connection for hypertension, due to his psychiatric disorder.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Here, the Veteran has been denied entitlement to service connection for a psychiatric disorder, so his secondary service connection claim must fail as well.  Based on the foregoing, the Board finds that entitlement to service connection for hypertension (on a presumptive, direct and secondary basis) is not warranted.

38 U.S.C.A. § 1151 Compensation

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

Entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  Entitlement may also be established on a showing of an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Cervical Spine

In June 2007, the Veteran provided an informal 38 U.S.C.A. § 1151 claim associated with neck surgery he underwent in 1998 or 1999.  He stated that after the surgery he had severe chronic pain in his neck and that it was his belief that the surgery was inadequate.

An October 1995 x-ray series showed degenerative disc disease of the C5-6, otherwise and unremarkable cervical spine.  A December 1997 MRI revealed moderate diffuse hypertrophic discogenic changes at C5-6 with mild central canal stenosis, moderate C6 bilateral foraminal narrowing and C4/5 disc protrusion with mild narrowing of the C5 foramen.  

A general medical examination from October 1995 noted flattening of the normal cervical lordosis, tightness and spasm in the right trapezius muscle.  He had movement to the right and left of 30 degrees, flexion to 10 degrees and extension to 20 degrees. 

The claims file contains the Veteran's March 1998 operation report.  The report noted that an MRI revealed a "hard disc between C5 and C6."  The Veteran was initially treated conservatively, but with failure to improve, surgery was recommended.  "The risks and benefits were completely discussed, the patient understood and decided to go ahead with the procedure and signed the consent."  

In April 1998, the Veteran was afforded a VA spine examination.  He complained of pain, weakness, stiffness, fatigability and lack of endurance of his neck and shoulders since he fell off a truck in 1984.  He had undergone surgery, but acute pain after the surgical discectomy was his most recent flare-up.  The examiner did not have any information on the surgery or injury available to review.  He had zero degrees of extension, five degrees of flexion, and five degrees of right and left rotation.  He was noted to have undergone an EMG in December 1997 which showed mild carpal tunnel syndrome on the right side.

In July 1998, subsequent to his February 1998 C5/6 anterior cervical discectomy, the Veteran complained of numbness in his right thumb.  He denied tingling, numbness or pain in this or any other area of his right hand.  He had an EMG done in December 1997 which showed a mild right median mononeuropathy.  He had normal strength throughout his upper extremities and symmetric deep tendon reflexes.  Following testing, he was shown to have mild to moderate right median mononeuropathy "with results that are basically unchanged from his previous study, except for a decrease amplitude in his right median sensory response."  

In October 1999, the Veteran had a neurology consultation.  He was noted to have neck pain problems status post laminectomy, Cloward procedure in about March 1998 for cervical canal stenosis.  He was then complaining about "pain in the right arm and right leg."  He stated that the pain in right arm occurs with any activity, and that his right arm goes numb.  He was again noted to have undergone an EMG in 1997 which revealed bilateral carpal tunnel syndrome.  On physical examination, the Veteran had full range of motion of his neck, although some movement was painful.  Deep tendon reflexes of his biceps, triceps, and brachioradialis were hypoactive.  He had no sensory deficit, but he had a positive Tinel's on the right side.  He was assessed with chronic neck pain with no evidence of radiculopathy and right carpal tunnel syndrome.  

In February 2000, the Veteran complained of chronic neck pain, and stated he felt his upper neck bones were "grinding."  He denied extremity numbness.  He had a normal range of motion, but had straightening of the lordic curve.  He had negative vertebral tenderness or crepitus.  

In November 2000, the Veteran reported that following his neck surgery he initially felt well, but then later started having pain.  "Sometimes the pain goes to the right side of the head.  This is sharp, shooting pain that comes and goes."  Due to the pain he underwent an EMG in 1999 which showed carpal tunnel syndrome on the right side.  He reported severe pain in the neck and shoulder area and that he has been dropping items from his right hand.  

In July 2006, the Veteran was referred to a motor conduction study.  He was assessed with mild right carpal tunnel syndrome.  The motor and sensory distal latencies of the left median nerve were both in the normal range.  "Therefore, there was no electrodiagnostic ground to substantiate the presence of left carpal tunnel syndrome at this time."

In October 2006, the Veteran sought treatment for his ongoing neck problems.  He was noted to have injured his neck in a truck accident in 1984, but that he "did not do anything until" 1998.  He reported "residuals which have been present ever since the surgery with some tingling sensations in the tip of the right finger and some local pain in the cervical spine area and referred into the shoulder area which has been present all this time."  The physician noted that "since this thing has been present soon after surgery it is most likely a residual of persistent damage of the nerve roots supplying that area."  He reported that it is just the tip of the little finger that goes numb.  The physician believed that in addition to carpal tunnel syndrome the Veteran likely had cubital tunnel syndrome or an ulnar nerve problem.  The physician noted that no records were available.

In January 2007, the Veteran complained of chronic neck pain and left hand pain/numbness off and on for many years.  He was noted to have a "known" history of right carpal tunnel syndrome.

The Veteran was afforded a VA examination in November 2013.  He reported daily loss of range of motion of his cervical spine, muscle spasms that occur approximately three to four times per day, and constant pain at a level of 10/10.  He had cervical flexion to 45 degrees, extension to 35 degrees, right rotation to 25 degrees and left rotation to 20 degrees.  His muscle strength was normal throughout, and his deep tendon reflexes and sensory examination was also normal throughout.  The November 2013 examiner did not provide a nexus opinion regarding the 38 U.S.C.A. § 1151 claim due to a "conflict of interest."

In December 2013, a VA physician reviewed the November 2013 examination, and thoroughly reviewed the Veteran's claims file (as evidenced by the bolded sections of treatment records added to the report).  The December 2013 VA physician opined that the Veteran did not suffer any additional disability as a result of his 1998 cervical discectomy.  The VA physician also noted that the "Veteran's outcome from the 1998 cervical discectomy was a foreseeable consequence of the treatment provided and that the Veteran's symptoms were not the result of carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the part of the VA.  In explanation, the VA physician noted that the Veteran was initially treated conservatively for his cervical spine disorder, but that conservative treatment failed and he underwent surgery.  At the time of discharge, the Veteran reported that "his neck was a bit sore, but the symptoms in the right upper extremity had completely disappeared.  His strength was excellent and he stated no tingling or numbness were present."  However, by June 1998, the Veteran complained of "having the same symptoms as prior to surgery."  The examiner noted that the progressive right upper extremity radicular symptoms the Veteran had prior to surgery were relieved following surgery.  He later complained of symptoms consistent with carpal tunnel syndrome, and carpal tunnel syndrome was diagnosed by EMG both prior to and after surgery.  The Veteran continues to experience neck pain and decreased range of motion, but no cervical radiculopathy.  The VA physician noted that there was no evidence for additional disability due to the 1998 cervical discectomy at the VA Medical Center.  

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

In this case, the most probative evidence of record fails to establish that the Veteran incurred an additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  In that regard, the Board finds the December 2013 VA physician's opinion of significant probative value.  The examiner reviewed the Veteran's claims file and contentions, but concluded that the Veteran did not have any additional cervical or neurological disabilities following his cervical surgery.  The examiner's conclusions are supported by the VA treatment records which demonstrate that the Veteran was diagnosed with carpal tunnel syndrome prior to and subsequent to surgery.  He was noted to have mild right carpal tunnel syndrome both prior to and subsequent to surgery.  He complained of left hand symptoms, but EMG testing did not reveal a neurological disorder.  As such, causation of additional disability is not shown. See 38 C.F.R. § 3.361(c) .

Additionally, the Veteran has provided different statements regarding his symptoms throughout the years.  First his right thumb was numb, then in 2000 he had no numbness or tingling, then just the tips of his fingers were numb.  But, throughout his appeal, EMG testing has shown carpal tunnel syndrome, and VA physicians have found that post-surgery he did not have upper extremity radiculopathy.  He had significantly decreased range of motion of his neck in April 1998, but this was less than one year after his surgery.  His range of motion in 2013 was comparable to his range of motion prior to his surgery in 1995.  

The October 2006 VA physician indicated that the Veteran's tingling right finger was likely caused by his surgery because it was not present before the Veteran's surgery.  The October 2006 VA physician, however, repeatedly noted that he did not have access to the Veteran's records and so he did not know what surgery had been performed and he did not know the Veteran had recently undergone an EMG which diagnosed right carpal tunnel syndrome.

The Veteran has argued that he has had pain and increased symptoms as a result of his surgery, and that, therefore, it must have been inadequate in some way.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of increased symptoms, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, necessarily competent to render an opinion as to the cause or etiology of such problems, or to determine if his perceived increased symptoms are an additional disability, because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Additionally, here the Veteran has been rather less than credible in most of his statements to the VA and healthcare providers, and he has provided differing accounts of his symptoms throughout the years (right thumb, left hand, fingers only, no numbness).

Given the complex nature of the medical questions involved in this case, the Board ultimately places far more probative weight on the opinion of the competent VA health care specialists, who considered the Veteran's lay reports but determined that the Veteran did not have an additional disability due to his March 1998 VA surgery.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board is sympathetic to the Veteran's contentions of his perceived increased cervical and neurological problems.  The Board finds, however, that the preponderance of the probative evidence of record simply does not support that the Veteran incurred a permanent aggravation or other additional disability of the cervical spine or associated nerves as a result of the March 1998 surgery.  As such, the criteria for service connection under 38 U.S.C.A. § 1151 have not been met. 

Throat (right vocal cord) cancer

The Veteran contends that the VA should have discovered his right vocal cord cancer earlier, and that the Chillicothe VA Medical Center (VAMC) failed to diagnose his cancer in time.  His contention appears to be that if his cancer was discovered sooner, he would not have had a change in his voice following his surgery to remove the cancer.

In June 2005, the Veteran complained that he felt like something was stuck in his throat, "only at night."  He had an x-ray to determine why he was having a foreign body sensation in his throat.  The x-ray showed no evidence of radiopaque foreign body in the soft tissues.  He had normal soft tissues of the neck.

In March 2006, the Veteran stated that it still felt like something was stuck in his throat, mostly at night.  He also complained of neck pain.

A January 2007 VA note, showed that informed consent was obtained on January 29, 2007.

In February 2007, the Veteran was noted to have been complaining of hoarseness for 8 months, when he underwent a biopsy which diagnosed squamous cell carcinoma of the right vocal cord.  He was then referred to radiology.  The VA physician had a "detailed discussion" about his treatment options, including surgery versus radiation therapy.  "Radiation therapy has a better chance of voice preservation, although the cure rate has been similar."  He explained all the side effects associated with radiation, including radiation-induced malignancy.  "At this time, the [Veteran] would like to pursue surgery."

In February 2007, the Veteran underwent a direct microlaryngoscopy, bronchoscopy and biopsy of the right vocal cord due to squamous cell carcinoma of the right true vocal cord.  Radiation of the left vocal cord was completed in July 2007.  

In 2009, the Veteran's vocal cords were apposing better but with persistent anterior gap.  He stated his voice quality goes in and out.  He was counseled on stopping smoking cigarettes, but he "had no intention of quitting."  He had complained of dysphonia.  His voice was noted to be weak with a high-pitched whistling.  He had "slightly decreased mobility of the left vocal cord, decreased mucosal waves and glottis gap.  The vocal cords are stiff bilaterally, more stiffness on the right."  

In December 2013, a VA physician thoroughly reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran had an additional disability due to treatment for his vocal cord cancer at the VAMC, and that his residual symptoms of a weak, high-pitched voice, with residual findings of slightly decreased mobility of the left vocal cord, and vocal cords being stiff bilaterally, were foreseeable consequences of the treatment provided, and were not the result of carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the part of the VA.  The examiner also provided his medical opinion that the Veteran's throat cancer was not found too late, despite his history of months of reporting a foreign object in his throat.  In explanation, the VA physician noted that the Veteran's vocal cord cancer was diagnosed at an early stage because of the "ENT's appropriate concern for his complaints of hoarseness and foreign body sensation."  He was initially referred to ENT due to the finding of a polyp on his sinuses, but when the Veteran reported to ENT in January 2007, his main complaint was a foreign body sensation.  His early cancer was treated with laser excision and radiation therapy, and he remains in remission.  Based on the cancer, and the treatment for the cancer involving laser excision surgery and radiation, the VA physician noted that it was not unforeseeable that the Veteran would experience a residual symptom of loss of voice quality and impaired vocal cord movement.  The VA physician then provided copies of medical treatises regarding the treatment options for vocal cord cancer, and a notation of "two central issues when discussing voice outcomes of various treatment options for early laryngeal cancer: absolute quality of voice, which generally favors radiotherapy; and final laryngeal preservation, which generally favors surgery."  

Here, the Board agrees that following the Veteran's February 2007 surgery he had the additional disability of a diminished voice.  The Board, however, finds that his diminished voice was a foreseeable consequence of surgery on his vocal cord.  In fact, it was a consequence that was specifically discussed when allowing the Veteran to choose whether he wanted to undergo radiation therapy or surgery for the treatment of his vocal cord cancer.  

Again, the Veteran is competent to report his observations of symptoms before and after surgery because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to determine that his symptoms are worse due to negligence or similar fault on the part of the medical personnel involved in his surgical treatment.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as to the specific issue in this case-a determination of whether additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or was the result of an event that was not reasonably foreseeable-falls outside the realm of common knowledge of a lay person.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Here, the Veteran reported a foreign body sensation in his throat beginning in 2005.  By January 2007, he complained of 8 months of hoarseness.  Although the VA took x-rays of his neck in 2005 following his initial complaint, the x-rays were negative.  When he was seen in January 2007, an ENT immediately determined that the Veteran's right vocal cord had a suspicious lesion, and quickly it was determined he had vocal cord cancer.  The Veteran argued that this delay in diagnosing his vocal cord cancer was detrimental to his treatment.  He does not specifically argue how this delay was detrimental, but argues that the VA should have diagnosed his cancer sooner.  To the extent that he has made this argument, it is suggested that he would not have suffered any additional disability if his cancer was found earlier.  Subsequent to his 2007 surgery he lost some voice quality, and he finds that this is due to VA's failure to treat him sooner.  Although the Veteran is competent and credible in reporting that he complained of symptoms for a year before he was diagnosed, he is not competent to determine whether this was carelessness, negligence, or any other instance of fault on the VA.  He also is not competent to determine that this delay in time would have had any effect on the outcome of his cancer and surgery.  

As the VA physician is competent to provide medical opinions regarding the care and treatment of the Veteran's vocal cord cancer, and included an explanation of the underlying rationales (citing to medical evidence), the opinion is probative evidence in this matter.  The claims file and virtual records do not contain competent medical evidence to the contrary.  

While the Veteran's statements regarding the development of voice problems following surgery may support a finding of an additional disability due to VA treatment, they do not support a finding of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or that the Veteran's decreased vocal movement was the result of an event that was not reasonably foreseeable.  Specifically, the notation from February 2007 where the VA physician described the possible voice outcome to the Veteran and reported that he would be less likely to have voice problems with radiation versus surgery, are probative.  The Veteran chose to undergo the surgery knowing the possibility of a voice impairment afterward.  Additionally, there is no evidence that the delayed diagnosis of the vocal cord cancer was a fault on the VA or that it had any effect on the eventual outcome of the Veteran's treatment. 

In light of the foregoing, the Board concludes that the criteria for compensation under 38 U.S.C.A. § 1151 for additional disability due to VA vocal cord cancer surgery are not met, and that the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (2012).




ORDER

Entitlement to service connection for residuals of a broken nose (claimed as a sleep disorder) is denied.

Entitlement to service connection for throat cancer, to include as due to exposure to Agent Orange, is denied.

Entitlement to service connection for residuals of a left foot laceration is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a cervical spine surgery is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for an untimely diagnosis of vocal cord cancer and residuals of vocal cord cancer surgery is denied.


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


